Appeal by plaintiff from » decision and order of the Supreme Court and from the judgment thereon, entered in the Office of the Clerk of Chemung County, May 4, 1945, dismissing the complaint upon the merits. The issues in this action were disposed of in an action originally brought by the plaintiff against the Mohawk Gas Company, Inc. Answer in that action was interposed and the plaintiff’s attorney was advised by the attorneys for the defendant in the above-entitled action that the liabilities of the Mohawk Gas Company, Inc., had been assumed by the Atlantic States Gas Company of New York, Inc., the defendant in this action. An amended complaint was served, incorrectly stating the name of the defendant as “ Atlantic States Gas Company, Inc.,” and omitting the words “ of New York ”. Answer was interposed by the attorneys for the defendant in the above-entitled action. The issues came on for trial and resulted in a judgment of dismissal. Plaintiff has appealed. He now contends that the court was without jurisdiction and the trial was a nullity. Defendant’s attorneys, without authority to do so, have offered to stipulate amendment of all proceedings in the first action so that such proceedings may show that they apply to the defendant in the above-entitled action. Appeal dismissed, without costs. All concur.